Exhibit 10.1

 

 

 

22 - 11 - 2013 

--------------------------------------------------------------------------------

 

Formal Merger & Share Sale Agreement

 

 





SIGNATURE GOLD LIMITED

And

GLOBAL GOLD CONSOLIDATED RESOURCES LIMITED

And

GLOBAL GOLD CORPORATION

And

CONSOLIDATED RESOURCES ARMENIA

And

GGCR MINING LLC

And

MEGO-GOLD LLC

And

GETIK MINING COMPANY LLC

 

 

--------------------------------------------------------------------------------

  

 
 

--------------------------------------------------------------------------------

 

 

FORMAL MERGER & SHARE SALE AGREEMENT

 

 

THIS AGREEMENT is executed as of 22 November 2013

 

BETWEEN:

 



(1)

SIGNATURE GOLD LIMITED, a public company incorporated and registered in
Australia with company number ACN 142 902 985 whose registered office is at
Suite 1, Level 5, 71 Macquarie Street, Sydney, NSW, Australia 2000
("Signature"); and



 



(2)

GLOBAL GOLD CONSOLIDATED RESOURCES LIMITED, a company incorporated and
registered in Jersey with company number 109058 whose registered office is at
Ogier House, The Esplanade, St Helier, Jersey JE4 9WG ( “GGCRL”);



 



(3)

GLOBAL GOLD CORPORATION, a corporation incorporated and registered in Delaware
USA with approximately 1300 shareholders and with company federal taxpayer
identification number 13-3025550 whose principal offices are at the
International Corporation Center at Rye, 555 Theodore Fremd Avenue, Suite C208,
Rye, New York 10580, USA (“GGC”);



 



(4)

CONSOLIDATED RESOURCES ARMENIA, an exempted company incorporated in the Cayman
Islands with limited liability having company registration number MC-222326
whose registered office is at Maples Corporate Services Limited, PO Box 309,
Ugland House, Grand Cayman, KY1-1104, Cayman Islands (“CRA”);



 



(5)

GGCR MINING LLC, a limited liability company incorporated in Delaware, USA with
company registration number 0464364 and its registered office at 2711
Centerville Road, Suite 400, Wilmington, DE 19808, USA (“GGCRM”);



 



(6)

MEGO-GOLD LLC, a limited liability company incorporated in the Republic of
Armenia with state registration No. 77.110.00610 and its registered office at
Suite #2, 2A Tamanian Street, Yerevan, Armenia, 0009 (“Mego”);



 



(7)

GETIK MINING COMPANY LLC, a limited liability company incorporated in the
Republic of Armenia with state registration No. 282.110.05498 whose registered
office is at 1/1 Zarobian Street, Yerevan, Armenia, 0009 (“Getik”);



 

(each a “Party” and, together, the “Parties”)

 

 
2

--------------------------------------------------------------------------------

 

 

Recitals



A.

GGC and CRA are the owners of 100% of the entire issued share capital of GGCRL;
GGCRL is the owner of 100% of the interest in GGCRM; and GGCRM is the owner of
the entire issued share capital of both Mego and Getik. All Parties acknowledge
that on Completion of the Transaction as defined herein, the Joint Venture
Agreement and related agreements underlying the relationship of GGC, CRA and
GGCRL will cease to have effect and both GGCRL and CRA will thereafter be
dissolved.

B.

Mego is the holder of the Toukhmanuk Mineral Mining Permit No. ShATV-29/184,
expiring 5 August 2017 and the Toukhmanuk Geological Exploration Permit No.
29/136, expiring 2 July 2016 and located in the Republic of Armenia
(collectively, the “Mego Tenements” and representing all of the mining and
exploration permits owned by Mego).

C.

Getik is the holder of the Getik Geological Exploration Permit No. 29/035,
expiring on 10 December 2013 and located in the Republic of Armenia
(collectively, the “Getik Tenement” and representing all of the exploration
permits owned by Getik).

D.

Signature is registered under the Corporations Act 2001 (Cth) of Australia (the
“Corporations Act”) with an issued capital of A$4,528,209 and 86,652,076 shares
(fully diluted) held by approximately 200 shareholders. The top 20 shareholders
hold 64.4% of the issued capital.

E.

Signature holds mineral exploration licences in Queensland, Australia including
the Mount Cassidy Licence; Last Chance Day Dawn Licence; Specimen Hill Licence;
Maxwellton Licence; Fletcher’s Awl Licence; Outer Rim Licence; and Mosquito Hill
Licence (collectively, the “Australian Tenements or “Australian Projects”
together with actual expenditures attached as Exhibit A).

F.

Signature and GGCRM entered into a binding Heads of Agreement on 5 September
2013 to effect a merger and note that it was subsequently agreed that GGCRL
would merge with Signature as part of this Agreement, which supersedes in all
respects the Heads of Agreement.

G.

The Parties have agreed that this Merger & Share Sale is structured such that
Signature acquires all of the issued shares in GGCRL from GGC and CRA (“Sale
Shares”) and that Signature as a result will become the ultimate holding company
and 100% owner of GGCRL following completion of the Merger & Share Sale.





H.

The Parties have agreed that Signature will obtain a Listing and quotation of
its shares (including the shares to be issued to the existing GGCRL
Shareholders) on the Australian Securities Exchange as soon as practically
possible with due consideration for capital market conditions and the need to
establish a JORC compliant resource on the Mego Tenements prior to inclusion in
a prospectus. In any event, it is anticipated that Listing will be achieved by
no later than 30 June 2014, failing which Signature’s Executive Directors will
present to the Board an alternate strategy to provide funding and liquidity. The
Parties agree that at the time of the Listing, the post-merger entity should
have a balance sheet valuation of at least A$100 million.



 

 
3

--------------------------------------------------------------------------------

 

 


I.

The Parties enter into this Agreement, subject to the terms and conditions
herein appearing, for the purpose of effecting the transaction contemplated
above and to allow the preparation of qualifying disclosure documents and an
Independent Expert Report to be prepared and issued to the shareholders of
Signature for consideration by them and in preparation for Signature to be
admitted to the Official List of the ASX. This report will also be shared with
GGCRL, GGC and CRA for information purposes only.

J.

The Parties have agreed that a Trust will be established for the benefit of
existing shareholders in Signature prior to the merger. The Trust will be
granted 20% of each of the tenements held by Signature immediately prior to the
merger. The interest will be non-diluting until such time as a Bankable
Feasibility Study is produced for a project within a tenement, at which time the
interest in that project will become subject to normal pro rata funding
requirements.



 

Operative Provisions

1.     Interpretation and Definitions

1.1     In this agreement, unless the context or subject matter otherwise
requires:

Acquisition or Transaction means the acquisition by Signature of the Sale Shares
from GGC and CRA.

 

Agreement means this Deed.

 

Approved Creditors means the creditors to whom the agreed Liabilities are owed.

 

Armenian Projects mean the Mego Tenements and Getik Tenements held by Mego and
Getik, respectively, and located in the Republic of Armenia, described in
Exhibit B.

 

ASIC means the Australian Securities and Investments Commission.

 

ASX means Australian Securities Exchange Limited.

 

Business Day means a day that is not a Saturday, Sunday or a public holiday or
bank holiday in Sydney.

 

Company means Signature Gold Limited.

 

Completion means the completion of the Transaction and Complete must be
construed accordingly.

 

Completion Date means the date of approval by Signature Shareholders that will
be sought as soon as possible following execution of this Agreement by providing
the required Independent Expert’s Report to shareholders for approval at a
General Meeting to be called immediately following the completion of the
Independent Expert’s Report and no later than 30 January 2014.

  

 
4

--------------------------------------------------------------------------------

 

 

Completion Place means the offices of Signature in Sydney at 4pm Australian
Eastern Standard Time on the Completion Date.

 

Corporations Act means the Corporations Act of Australia as applying in each of
its States and Territories.

 

Conditions Precedent means the conditions precedent referred to in clause 8.

 

Conditions Subsequent means the conditions subsequent referred to in clauses 6,
7, 11, 12 and 13.

 

Debt means all unaudited GGCRL Group credit facilities, short-term loans
payable, long-term loans payable, and notes payable for which cash was provided
by the lender to one or more members of the GGCRL Group and for which there
exists legally binding underlying written financing agreements. Refer to Exhibit
C for Debt.

 

Encumbrance means any pledge, charge, lien, equity, third party right, option,
right of pre-emption or any other encumbrance, priority or security interest of
whatsoever nature.

 

GGCRL Consideration means US$80 million in consideration payable to the GGCRL
Shareholders in consideration for the transfer by them of the Sale Shares to
Signature.

 

GGCRL Group means GGCRL, GGCRM, Mego and Getik.

 

GGCRL Group Debt means the Debt and Liabilities of GGCRL Group to be audited
prior to Shareholder Approval, an amount not to exceed US $8million and which
may be settled or reimbursed in cash or equity as mutually agreed between
Signature and each debtor or creditor.

 

GGCRL Shares means the 487,439,023 fully paid ordinary shares in the capital of
Signature paid as GGCRL Consideration.

 

GGCRL Shareholders or Parent Companies means GGC and CRA.

 

Independent Expert means the independent expert or experts required by Signature
to produce a report for due diligence purposes, the Explanatory Statement or the
Disclosure Document satisfying, at the least, ASIC Regulatory Guide 74 and
analyzing and reporting on whether the Acquisitions are “fair and reasonable’
for the purpose of consideration by Signature’s members at the Meeting so as to
satisfy the requirements of item 7 of S611 of the Corporations Act.

 

Issue Price means the price of new Signature shares issued under this Agreement.

  

 
5

--------------------------------------------------------------------------------

 

 

Joint Venture Agreement means an agreement made 27 April 2011 between GGC and
CRA parties.

 

Liabilities means all unaudited GGCRL Group non-Debt obligations including wages
payable, income taxes payable, accounts payable, and other liabilities for which
there exists legally binding underlying written contractual agreements within
the GGCRL Group including validated employment contracts, vendor contracts, tax
and associated invoices.  Refer to Exhibit D for Liabilities.

 

Listing means the ASX public listing of Signature shares.

 

Meeting means a duly constituted general meeting of the shareholders of
Signature to be convened and held in accordance with the terms set out in this
Agreement in order to consider and approve the resolutions required by the
Meeting Documents.

 

Meeting Documents means all those documents required for submission by Signature
to its members at the proposed Meeting to consider the Acquisitions, including
such independent experts’ reports as satisfy Signature’s compliance obligations
in respect particularly to item 7 of S611 of the Corporations Act.

 



 

(a)

The report of the Independent Expert;



 



 

(b)

Notice of Meeting; and



 



 

(c)

Explanatory Memorandum.



 

Mining Subsidiaries means Mego and Getik.

 

New Appointments and Retirements of Directors means the reconstitution of the
board of directors of Signature following the Meeting and the approval of the
Acquisition whereby it is agreed that Signature will maintain a five member
board of directors. John Hewson, Peter Prentice and Bruce Fulton shall resign as
directors leaving Brett Boynton and A. Anthony McLellan as directors of
Signature and, subject to standard vetting of potential directors prior to
appointment in line with ASX corporate governance guidelines, Van Krikorian,
David Premraj and Ian Hague shall be appointed as directors following the
Meeting for the approval of the Acquisition. Following Completion the newly
constituted board of directors of the Company shall put in place the management
team of the Company with executive employment agreement terms and conditions
based on prevailing market standards and subject to standard vetting procedures
appointments will include Van Krikorian as CEO / Executive Director and Brett
Boynton as Managing Director.

 

Share means an ordinary share in the capital of Signature and Shareholder and
Shareholding must be construed accordingly.

  

 
6

--------------------------------------------------------------------------------

 

 

Signature means Signature Gold Limited, which is proposed to be renamed “Global
Signature Gold Limited” at Completion.

 

Signature Shares mean fully paid ordinary shares of Signature.

 

Signature Acquisition Shares means so many shares at the Issue Price as equals
the GGCRL Consideration.

 

Signature Acquisition Shares Distribution means the proportional distribution of
the Signature Acquisition Shares between the GGCRL Shareholders.

 

Transaction Costs means the proper and reasonable:

 



 

(a)

Professional fees of all lawyers, accountants, experts and other appointments in
relation to the Transactions or the Meeting; and



 



 

(b)

Disbursements and out of pocket expenses incurred in respect to the negotiation,
recording and execution of the Transaction.



 

Transaction Documents means:

 



 

(a)

The Agreement;



 



 

(b)

The minutes, consents and resignations and other acts and documents necessary to
effect the full operation of this Agreement; and



 



 

(c)

Such other documents as the Parties deem as being desirable for the purpose of
completing the Transactions.



 



2.

Binding Document



 



2.1.

This Agreement sets out the terms of a binding agreement for Signature and GGCRL
to merge and for Signature to acquire the Sale Shares from GGC and CRA on the
terms and conditions of this Agreement.



 



3.

Sale and Purchase



 



3.1.

Signature will acquire and GGC and CRA will transfer to Signature all the Sale
Shares, free of encumbrances except as disclosed, for the consideration set out
in Clause 4.



 



4.

Purchase Price and Consideration



 



4.1.

The Parties have agreed that the Purchase Price for the acquisition of the Sale
Shares is US$80,000,000 (the “GGCRL Consideration”) and that the pre-merger
valuation of Signature is A$15,000,000.



  

 
7

--------------------------------------------------------------------------------

 

 


4.2.

The GGCRL Consideration is to be satisfied by an issue of 487,439,023 fully paid
ordinary shares in the capital of Signature (“Signature Shares”).


4.3.

GGCRL will determine and disclose to Signature their proposed designated
recipients of the Signature Shares prior to Completion. The composition of the
Signature shareholder base must be suitable for the Listing and acceptable to
the ASX.


4.4.

To effectuate and replace the substance of the “Remaining Consideration”
provisions of the joint venture agreement between GGC and CRA, CRA will prior to
Completion provide or cause to be provided through a suitable counterparty, a
put option to GGC on Signature Shares with the following features.


 

a)

30 day put option over 59,000,000 shares


 

b)

Exercisable at any time over the 30 days prior to the Expiration date in whole
or in part


 

c)

Expiration date 30 days after IPO


 

d)

Price of $0.1731, equal to the Issue Price under this Agreement.


 

e)

Settlement within 7 days of exercise


 

f)

Counterparty security to be demonstrated prior to and at IPO


 

g)

Option administration and settlement to be managed by a Signature approved party



 



4.5.

GGC will make a pro-rata in-specie distribution of not less than 75% of GGC’s
holding in Global Signature Gold, net of any sales made under Clause 4.4, to the
GGC Shareholders on record (based on the record date set by the GGC board of
directors) within 30 days of the expiration date of the option above. The
parties acknowledge and agree as a result of this in-specie distribution,
Signature may be subject to registration pursuant to rule 12g 3-2 under the
Exchange Act pursuant to Form 8(a) and could be required to file United States
Securities Act reports. The Parties further agree to cooperate in order to
qualify this distribution as a tax-free reorganization for GGC shareholders.



 



4.6.

Notwithstanding any other restrictions the ASX may enforce on the GGCRL Shares,
GGC and CRA will voluntarily escrow all GGCRL Shares for 60 days following the
IPO.



 



5.

Shareholder Meeting of Signature



 



5.1.

The Parties understand that pursuant to the requirement of the Corporations Act
the shareholders of Signature will need to approve the Transaction since it
results in a change of control of Signature. Consequentially, an independent
expert report will be required which among other things will require an
assessment and valuation of both the Armenian Projects and the Australian
Projects.



  

 
8

--------------------------------------------------------------------------------

 

 



5.2.

To this end, subject to shareholder approval at a duly constituted meeting by
Signature’s shareholders and statutory compliance, the GGCRL Shareholders
propose to transfer the Sale Shares to Signature and to facilitate the
acquisition of the Sale Shares by Signature.


5.3.

Concurrently with the transfers of the Sale Shares to Signature, Signature will
be obligated to pay and satisfy the GGCRL Consideration.


5.4.

Subject to Signature’s shareholders approving the same at a duly constituted
general meeting, Signature will:


 

a)

Approve payment and satisfaction of the GGCRL Consideration;


 

b)

Approve the issue of the Signature Shares to the GGCRL Shareholders;


 

c)

Approve the New Appointments and Retirements of Directors; and


 

d)

Approve the change in name of the Company to Global Signature Gold; and


 

e)

Approve any other matter required by this Agreement.



 



6.

GGCRL Group Debt



 



6.1.

The Parties have agreed that all outstanding GGCRL Group Debt will be audited
and agreed then assumed by Signature Gold as part of this merger transaction.
GGCRL Group Debt is preliminarily estimated to be less than US $8 million. The
assumption by Signature Gold of the audited Debt and Liabilities of the GGCRL
Group is capped at US $8 million and will only occur following satisfactory
audit and acceptance by Signature Gold. Following the assumption of any Debt and
Liabilities of GGCRL Group by Signature Gold, each lender, vendor, creditor, and
employee will have the option of converting their respective Debt and
Liabilities into common shares in Signature Gold at the Issue Price. A repayment
schedule of all debt remaining following any conversion elections will be
determined once the audit is complete and a reasonable period, not to exceed 30
days, has been allowed for the election of conversions.



 



6.2.

Following Completion, the parties shall work to remove GGC as a guarantor of the
debt facility established on 5 July 2013 with Industrial Minerals and the
facility established with Arm Business Bank (ABB) of Armenia.



 



7.

Joint Operating Committee



 



7.1.

The Parties agree that a Joint Operating Committee will be formed that will be
governed by a mutually agreed committee charter which will detail authority
delegated by the Board.



  

 
9

--------------------------------------------------------------------------------

 

 



7.2.

The Committee will be comprised of four members appointed by the Board, with
initial appointees being Van Krikorian, Prem Premraj, Peter Prentice and Brett
Boynton. In the event that a member of the committee can no longer participate,
the Board will with due consideration for the skills required, source and
appoint an appropriate replacement subject to the mutual agreement of all
members of the Board. The Joint Operating Committee will be responsible for the
management of Signature from Completion up until the time of Listing or an
earlier date agreed by all members of the committee.


7.3.

The Committee will operate on a consensus basis with agreement required from all
committee members prior to any expenditure, debt or any encumbrance on the
Company being incurred except as in the ordinary course of business and under an
agreed budget and for payments that are required for regulatory reasons or by
law, which shall not be subject to consensus.



 



8.

Conditions Precedent



 



8.1.

The obligations of the Parties are subject to and conditional upon the
fulfilment of the following conditions, each of which is a Condition Precedent
to Completion:



 



 

a)

The audit of the GGCRL Group to be carried out by RBSM New York or an
independent auditor from a first or second tier accounting firm to be agreed
between Signature and GGCRL. The auditor or auditors must be retained on the
basis that their audit certificate will be relied upon by the Independent
Expert, must satisfy appropriate international accounting/audit standards and
must be prepared responsively to discuss the accounts of and the audit of GGCRL
and its subsidiaries with Signature as acquirer and the GCCRL Shareholders as
responsible parties.



 



 

b)

As required, GGC and GGCRL will obtain and provide written confirmation of the
consent to the Transaction from the parties to the July 5, 2013 Toukhmanuk Mine
Operating, Debt Facilities, Share Option and related agreements or,
alternatively, the Parties negotiating the termination of these agreements and
the release of all associated guaranty and security interests;



 



 

c)

As required, GGC and GGCRL obtaining and providing written confirmation of the
consent to the Transaction from ABB Bank in Armenia;


 

d)

The Parties obtaining and providing written confirmation of all required
regulatory, board and shareholder approvals for the execution, implementation
and completion of this Agreement and the Transaction;


 

e)

The Parties obtaining all necessary approvals to effect the distribution of the
Signature Shares concurrently with or immediately after their issuance on the
Completion Date;


 

f)

The Parties negotiating the replacement, execution or the termination of the
July 5, 2013 option agreement between GGCRL and Jacero Holdings Limited granting
a 10% option to Jacero Holdings Limited in GGCRL or Mego;



 

 
10

--------------------------------------------------------------------------------

 

 


 

g)

On Completion, both GGC and GGCRL will do everything required to ensure and
warrant the ownership by GGCRL of Mego and Getik is perfected and the title over
the Toukmanuk Tenements and Getik Tenements is unencumbered except as
acknowledged in this agreement. Title will be certified by Armenian counsel
appointed by Signature;


 

h)

Written agreement between GGCRL, CRA and Signature providing for Signature to
assume all of CRA’s outstanding convertible notes together with its agreement to
effect a conversion immediately following Completion of the convertible notes
into ordinary shares of Signature at the Issue Price that will also have the
effect of releasing all CRA guaranty and security interests under the
convertible note instrument.



  

 



8.2.

Each Party shall:



 



 

a)

Provide reasonable assistance to each other Party in connection with the
respective obligations of each Party;



 



 

b)

Keep the other parties fully informed as to the progress towards satisfaction of
the Conditions, and


 

c)

Notify the other parties in writing immediately upon becoming aware of the
occurrence that would constitute a Prescribed Occurrence (within the meaning of
the Corporations Act).



 



8.3.

If any Condition is not fulfilled or waived in writing by one or more benefiting
Party prior to the Completion Date, and the Completion Date is not extended by
the Parties, and any of Signature, GGCRL, GGC or CRA decides do not proceed to
complete the Transaction then:



 



 

(a)

This Agreement shall cease and terminate;



 



 

(b)

No Party will have any obligation to any other Party hereunder except in respect
of any liability for any breach of its obligations under this Agreement that
accrued prior to the date of termination; and



 



 

(c)

Subject to each Party having complied with its respective obligations hereunder,
no Party shall be liable to reimburse any other in respect of the Transaction
Costs except to the extent that Signature must, by force of the terms of this
Agreement, meet such expenses on or after Completion occurs.



 



9.

Compliance with Licence Terms



 



9.1.

The Parties confirm that the merged entity shall comply with all applicable
regulatory and licence terms and good governance provisions.



  

 
11

--------------------------------------------------------------------------------

 

 



10.

Completion



 



10.1.

Subject to satisfaction of the Conditions, Completion will occur at 4pm on the
Completion Date at the Completion Place.



 



10.2.

At Completion at least the following is to occur, namely the:



 



 

(a)

Payment of the GGCRL Consideration and satisfaction of such payment by the
allotment and issue of the Signature Acquisition Shares according to the
Signature Acquisition Shares Distribution;



 



 

(b)

Transfer by GGC and CRA of their respective shares in GGCRL to Signature;



 



 

(c)

Signature shall procure that each of its Directors, who resigns, covenants and
agrees that he has no claim against Signature for unpaid or accrued emoluments
or out of pocket expenses (or otherwise);



 



 

(d)

GGCRL shall procure that each Director of a GGCRL Group company who resigns,
covenants and agrees that he has no claim against any member of the GGCRL Group
or against GGC or CRA for unpaid or accrued emoluments or out of pocket expenses
(or otherwise);



 



 

(e)

The certification of no default in any representations or warranties.



 



11.

GGC Management Contract



 



11.1.

At Completion, a Management Contract will be executed between Signature and GGC,
for ongoing administrative support of Signature by GGC in return for sharing
certain GGC overheads in the USA and Armenia.



 



11.2.

The Operating Committee will assign responsibilities and services to be
delivered under the contract.


11.3.

The Management Contract will remain in place until the earlier of the IPO or a
mutually agreed date.


11.4.

Remuneration for the services will be on a mutually agreed cost recovery basis.



 



12.

CRA Investment Exit and Dissolution



 



12.1.

Following the full and satisfactory exit of the GGCRL investment by CRA through
the completion of this merger, conversion of the convertible notes under clause
8.1(h), completion of any transactions under the option agreement in clause 4.4
and distribution of all holdings to the CRA shareholders and designated
beneficiaries, CRA will seek to be dissolved as soon as practicably possible.



  

 
12

--------------------------------------------------------------------------------

 

 



13.

Dissolution of GGCRL



 



13.1.

The parties have agreed that as soon as practicable after Completion GGCRL will
be dissolved.



 



14.

ASX Listing



 



14.1.

The Parties have agreed that Signature will seek a listing and quotation of its
shares (including the shares to be issued to the GGCRL Shareholders) on the ASX.



 



14.2.

The Parties agree that at the time of listing the post-merger entity should have
a balance sheet valuation of at least A$ 100 million.



 



15.

Representations and Warranties of Signature



 



15.1.

Signature represents and warrants to the GGCRL Shareholders that unless required
or contemplated by this Agreement, without the prior written consent of the
GGCRL Shareholders, it will not prior to the Completion Date:



 



 

a)

Incur or enter into any Material Commitment;



 



 

b)

Allot or issue or agree to allot or issue any share or loan capital or any
security or option convertible or exercisable into any share or loan capital or
agree to do any such thing;


 

c)

Declare or pay any dividend or make any other distribution of its assets or
profits or agree to do any such thing;


 

d)

Alter or agree to alter its constitution; or


 

e)

Pass any ordinary or special resolution other than in respect of ordinary
business at the Meeting and agrees to comply with its future ASX and Corporate
compliance obligations by holding such Meeting with proper accounts.



 



15.2.

Signature represents and warrants to the GGCRL Shareholders that it has not
agreed to do any of the things referred to in clause 15.1 which remains to be
completed or done after the date of this Agreement and there are no (and at
Completion there will) not be any other extant claims against Signature save
those arising under a Transaction and then within the contemplation of this
Agreement.



 



15.3.

Signature represents and warrants to the GGCRL Shareholders that it has made
full, true, and plain disclosure of all material facts which:



 



 

(a)

Would or might affect the decision of the GGCRL Shareholders or either of them
to complete the Transaction;



 



 

(b)

Is material to be known by a potential purchaser for the value of shares in
Signature;



  

 
13

--------------------------------------------------------------------------------

 

 



 

(c)

Could reasonably be expected to be relevant to the decision of a potential
purchaser of the shares in Signature to purchase shares in Signature or to the
terms of such purchase.



 



15.4.

The representations and warranties in clauses 15.1 to 15.3 are deemed to be
repeated by Signature immediately prior to Completion.



 



15.5.

Signature must give notice to the GGCRL Shareholders of the occurrence of any
event prior to the Completion Date that would render any of the representations
or warranties in either of clauses 15.1 and 15.2 inaccurate at the time given or
to be repeated at Completion.



 

16.

    Representations and Warranties of the GGCRL Group and Parent Companies.

 



16.1.

The GGCRL Group and Parent Companies represents and warrants to Signature that
unless required or contemplated by this Agreement, without the prior written
consent of Signature, it will not prior to the Completion Date:



 



 

(a)

Incur or enter into any Material Commitment;



 



 

(b)

Allot or issue or agree to allot or issue any share or loan capital or any
security or option convertible or exercisable 'into any share or loan capital or
agree to do any such thing;



 



 

(c)

Declare or pay any dividend or make any other distribution of its assets or
profits or agree to do any such thing;



 



 

(d)

Alter or agree to alter its constitution;



 



 

(e)

Permit any member of the GGCRL Group to do any of the things set out in the
preceding four paragraphs.



 



16.2.

The GGCRL Group and Parent Companies represents and warrants to Signature that
(except as disclosed) neither it, nor any member of the GGCRL Group and Parent
Companies, has agreed to do any of the things referred to in clause 16.1 which
remains to be completed or done after the date of this Agreement and there are
no (and at Completion there will not be any) other extant claims against any
member of the GGCRL Group and Parent Companies save those arising under the
Transaction and then within the contemplation of this Agreement.



 



16.3.

The GGCRL Group and Parent Companies represents and warrants to Signature that
by completion of the GGCRL audit it will to the best of its knowledge have made
full, true, and plain disclosure of all material facts which:



 



 

(a)

Would or might affect the decision of Signature to complete the Transactions;



 

 

(b)

Is material to be known by a potential purchaser for value of shares in GGCRL;

  

 
14

--------------------------------------------------------------------------------

 

 



 

(c)

Could reasonably be expected to be relevant to the decision of a potential
purchaser of the shares in GGCRL to purchase shares in GGCRL or to the terms of
such purchase.



 



16.4.

The representations and warranties in clauses 16.1 to 16.3 are deemed to be
repeated by the GGCRL Group immediately prior to Completion.



 



16.5.

GGCRL must give notice to Signature of the occurrence of any event prior to the
Completion Date that would render any of the representations or warranties in
either of clauses 16.1 and 16.2 inaccurate at the time given or to be repeated
at Completion.


16.6.

Each of GGCRL, the GGCRL Shareholders, and Signature must disclose in a
disclosure letter to each of the others all its information and belief
respecting matters which would, if known to such other parties adversely affect
the price each such other party may have been willing to pay or take under the
Transaction. Such disclosure letter to be provided by each party within 14 days
of the date hereof.



 



17.

Equitable Relief



 



17.1.

The Parties agree that an award of damages in respect of any breach or
anticipatory breach of this Agreement will not provide an adequate remedy and
consequently that specific performance is expressly contemplated by the Parties
as being an appropriate form of equitable remedy for any such breach.



 



18.

Access



 



18.1.

The Parties must allow their employees, agents and representatives reasonable
access to the books and records of one another and to the Tenements at all
reasonable times before Completion to enable them to become familiar with the
business and the affairs of one another, to investigate the accuracy of the
Warranties and conduct due diligence investigations.



 



19.

Confidentiality



 



19.1.

No Party will make any public announcement regarding the Sale and Merger
transaction, except with the written consent of the Parties (which must be given
or refused acting reasonably and within a reasonable time), or as required by
law. The Parties acknowledge that this Agreement will be disclosed in GGC’s SEC
filings.



 



20.

Amendment



 



20.1.

No amendment to this Agreement will be effective unless it is in writing
executed by the Parties.



  

 
15

--------------------------------------------------------------------------------

 

 



21.

Further Assurances



 



21.1.

Each Party agrees, at its own expense, on the written request of any other
Party, to do everything reasonably necessary to give effect to this Agreement
and the Transaction and to use all reasonable endeavours to cause relevant third
parties to do likewise.



 



22.

Costs and Stamp Duty



 



22.1.

Unless otherwise provided in this Agreement each Party shall pay their own costs
of, and incidental to:



 



 

(a)

The preparation and execution of this Agreement;



 



 

(b)

Its obligations herein; and



 



 

(c)

Its accounting and audit.



 



22.2.

Any stamp duty payable on or in connection with the Transactions, the
Transaction Documents or this Agreement shall be paid by Signature.



 



23.

Assignment



 



23.1.

No Party may assign its rights or its obligations under this Agreement without
the written consent of each other Party.



 



24.

Severability



 



24.1.

If any provision of this Agreement is prohibited or unenforceable in any
jurisdiction it is ineffective only as to that jurisdiction and to the extent
and duration of the prohibition or unenforceability and that does not invalidate
the remaining provisions of this Agreement nor affect the validity or
enforceability of that provision in any other jurisdiction.



 



25.

No Partnership



 



25.1.

Unless expressly provided to the contrary, this Agreement shall not be construed
as creating any partnership or agency relationship between the Parties.



 



26.

Non Merger



 



26.1.

None of the provisions of this Agreement shall merge on Completion but shall
endure after the Completion Date.



 



27.

Waiver



 



27.1.

The failure of a Party to enforce at any time any provision of this Agreement
shall not be construed as a waiver of such provision nor of the right of that
Party to enforce such provision.



  

 
16

--------------------------------------------------------------------------------

 

 



27.2.

A provision of, or a right created under, this Agreement may not be:



 



 

(a)

Waived except in writing signed by the Party granting the waiver; or



 



 

(b)

Varied except in writing signed by the Parties



 



28.

Entire Agreement



 



28.1.

This Agreement supersedes all prior agreements with respect to its subject
matter and constitutes the entire agreement between the Parties.



 



29.

Interpretation



 



29.1.

In this Agreement except to the extent that the context otherwise requires:



 



 

(a)

All references to currency are to the currency of Australia unless otherwise
specified;



 



 

(b)

References to clauses, schedules and Exhibits, are to the clauses, schedules and
Exhibits of this Agreement;



 



 

(c)

Headings in this Agreement are for ease of reference only and do not affect the
meaning of the clauses they introduce;



 



 

(d)

References to any legislation or to any provision of any legislation include any
modification or re-enactment of, or any legislative provision substituted for,
and all statutory instruments issued under, such legislation or such provision;



 



 

(e)

Words denoting the singular include the plural and vice versa;



 



 

(f)

Words denoting individuals include corporations and vice versa;



 



 

(g)

Words denoting any gender include all genders;



 



 

(h)

References to any document or agreement (including this Agreement) include
references to such document or agreement as amended, novated, supplemented or
replaced from time to time;



 



 

(i)

References to any Party to this Agreement or any Party to any other document or
agreement include its successors or permitted assigns;



 



 

(j)

"Writing" and cognate expressions include all means of reproducing words in a
tangible and permanently visible form; and



 



 

(k)

The meaning of general words is not limited by specific examples introduced by
including “or for example’ or similar expression.



 

 

 
17

--------------------------------------------------------------------------------

 

  



30.

Signatory



 



30.1.

Each Party, and each person signing this Agreement on behalf of a Party
(Signatory), warrants and represents in favour of each other Party that each
Signatory of that Party is authorised to execute this Agreement on behalf of the
Party, and this Agreement as so executed is a binding and enforceable obligation
of the Party in each place where the Party is established or registered or
carries on business.



 

 

 

 
18

--------------------------------------------------------------------------------

 

 

 

EXECUTED AS A DEED

 

 

 Executed by

 

 

 Signature Gold Limited by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Brett Boynton

 

 Peter Prentice

 Director

 

 Director

 

 

 

 

 

 

     

 

 

 

 Executed by

 

 

 Global Gold Consolidated Resources Limited by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Van Krikorian

 

 Caralapati Premraj

 Director

 

 Director

 

 

 

 

 

 

 

 

 

 

 

 

 Executed by

 

 

 Global Gold Corporation by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Van Krikorian

 

 

 Director                            

 Executed by

   

 Consolidated Resources Armenia

                           

 Jeff Marvin

   

 Authorised Signatory

   

 

 
19

--------------------------------------------------------------------------------

 

 

 

 Executed by

 

 

 GGCR Mining LLC by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Van Krikorian

 

 Caralapati Premraj

 Manager

 

 Manager

 

 

 

 

 

 

 

 

 

 

 

 

 Executed by

 

 

 Mego-Gold LLC by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Ashot Boghossian

 

 

 Director

 

 

                       

Executed by

    Getik Mining Company LLC by:                            

Ashot Boghossian

   

Director

   

 

 
20

--------------------------------------------------------------------------------

 

 

EXHIBIT A: Austrailian Projects

 



Tenement Summary

 

Actual Expenditure

 

Project Names

Expiry Date

Status

 

2012/2013

 

Rockhampton Project

       

EPM15067

11-Jul-15

Compliant

  $ 289,243  

EPM25114

N/A

Conditionally Approved - Awaiting Advertising

  $ -  

Biloela Project

       

EPM18350

25-Mar-16

Compliant

  $ 114,042  

EPM19506

1-Jul-15

Compliant

  $ 135,316  

MDL313

30-Sep-13

Renewal Lodged

  $ 77,265  

EPM25298

N/A

Conditionally Approved - Awaiting Advertising

  $ -  

Clermont Project

       

EPM17094

9-Sep-14

Compliant

  $ 208,890  

EPM18488

11-Oct-13

Renewal Lodged

  $ 164,145  

EPM19337

5-Feb-17

Compliant

  $ 88,396  

Mackay Project

       

EPM19440

19-Aug-15

Compliant

  $ 83,326      

Total Expenditure

  $ 1,160,623  



  

 
21

--------------------------------------------------------------------------------

 

 

EXHIBIT B: Armenian Project Licenses

 

 [a2.jpg]

 

 
22

--------------------------------------------------------------------------------

 

 

[a3.jpg] 

 
23

--------------------------------------------------------------------------------

 

 



 [a4.jpg]

 
24

--------------------------------------------------------------------------------

 

 



 [a5.jpg] 



 

 
25

--------------------------------------------------------------------------------

 

[a6.jpg] 



 

 
26

--------------------------------------------------------------------------------

 

 

 

 [a7.jpg]

 

 

 
27

--------------------------------------------------------------------------------

 

 

[a8.jpg]



 

 
28

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C: Debt

 

 

 

Note: The accounting for the merger is dependent upon certain review, audit,
valuation, adjustment, and other studies that have not yet progressed to a stage
where there is sufficient information for a definitive measurement. Due to the
fact that the unaudited financial information of Debt and Liabilities has been
prepared based upon preliminary estimates, the final amounts to be assumed
including audited Debt and Liabilities of the GGCRL Group recorded in this
merger agreement may differ materially from the information presented. These
estimates of unaudited Debt and Liabilities are subject to change pending their
further review, audit and acceptance by Signature Gold. This exhibit shall be
completed upon finalization of the audit of GGCRL anticipated to be in early
December 2013.

  

 
29

--------------------------------------------------------------------------------

 

 

 

EXHIBIT D: Liabilities

 

 

 

Note: The accounting for the merger is dependent upon certain review, audit,
valuation, adjustment, and other studies that have not yet progressed to a stage
where there is sufficient information for a definitive measurement. Due to the
fact that the unaudited financial information of Debt and Liabilities has been
prepared based upon preliminary estimates, the final amounts to be assumed
including audited Debt and Liabilities of the GGCRL Group recorded in this
merger agreement may differ materially from the information presented. These
estimates of unaudited Debt and Liabilities are subject to change pending their
further review, audit and acceptance by Signature Gold. This exhibit shall be
completed upon finalization of the audit of GGCRL anticipated to be in early
December 2013.

 

310